DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Initial Note
Examiner notes the status identifier of claim 17 reads “Currently Amended”. The claim does not appear to have any amendments between the claims filed 07/28/2020 and 11/11/2020. For examination purposes, examiner has assumed the claim is meant to have a status identifier of “Previously Presented”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. 103 as being obvious over Ridley et al. (US 20070208255 A1), hereinafter Ridley in view of Spigelmyer (US 20150305714 A1).
Regarding claims 1 and 10
Ridley discloses an ultrasound imaging system (at least fig. 9), comprising: 
an ultrasound probe (at least fig. 1) comprising: 
a transducer housing (at least fig. 100 and fig. 3 (116).  comprising a body that defines an internal cavity (at least fig. 1 (126)), the internal cavity comprising a passageway (at least fig. 1 (119)) extending from a proximal end to a distal end of the body; 
a needle assembly (at least fig. 9 (156 and 170)) configured within the passageway (119) of the internal cavity (126); 
a seal base (at least fig. 3 (116)) arranged at the distal end of the body (at least fig. 3), the seal base forming part of an outer surface of the transducer housing (100 and 116) and defining a first planar surface (see annotated fig. 3 below) and a second planar surface (See annotated fig. 3 below), the first and second planar surfaces being parallel to each other (at least fig. 3);
a transducer transmitter (at least figs. 1 and 3 (120)); the transducer transmitter (120) configured to emit and receive ultrasound beams through the seal base so to generate an image, wherein the ultrasound beams pass through the first and second planar surfaces of the lens when emitted and received (at least fig. 3 and [0052] which discloses the seal base has the same geometric shape as base 128 and [0057] which discloses a small amount of ultrasonic gel placed between the 
a needle assembly (at least fig. 9 (156 and 170)) configured within the passageway (119) of the internal cavity (126) and extending through the first and second planar surfaces of the seal base (116) ([0053] which discloses the passageway 119 extends through the seal base. At least fig. 9 which depicts the needle extending through the seal base) and the transducer transmitter (120). 
a controller (at least fig. 9 (162)) configured to generate an image (at least fig. 9 164) from the ultrasound beams

While Ridley discloses the seal base is separated from the transducer transmitter by a small amount of gel ([0057]) and is made of an ultrasonic transmissive material ([0052]), no disclosure nor depiction is made that the seal base is spaced apart from the transducer transmitter nor that the seal base is a lens.
Nonetheless, Spigelmyer in a similar field of endeavor involving ultrasonic probe assembly, teaches an ultrasound imaging system (at least fig. 5 (50)) comprising:
A lens (at least fig. 5 (51) and corresponding disclosure. Examiner notes that because the polymeric window has a same acoustic velocity of the acoustic lens velocities in table 1 ([0032]) and is used for focusing the ultrasound beams it has been interpreted as a lens) defining a first planar surface and a second planar surface (at least fig. 5 and corresponding disclosure), the first and second planar surfaces being parallel to eachother (at least fig. 5) 
And a transducer transmitter (at least fig. 5 (52) and corresponding disclosure) spaced apart from the lens (at least fig. 5. Examiner notes the transducer transmitter is spaced apart from the lens using a matching layer (53) and a filler (56)) configured to emit and receive ultrasound beams through 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the seal base of Ridley to include a lens material as taught by Spigelmyer in order to provide elevation focusing of the ultrasound beam (Spigelmyer [0035]). Such a modification appears to be one known transmissive material for another. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ridley to include spacing the transducer transmitter apart from the base as taught by Spigelmyer in order to provide a matching layer and filler accordingly. Such a modification amounts to merely an obvious matter of design choice by rearrangement of parts (MPEP 2144.04).



    PNG
    media_image1.png
    713
    735
    media_image1.png
    Greyscale

Annotated fig. 3

Regarding claims 2 and 11,
Ridley discloses the elements of claims 1 and 10 as previously stated. Ridley further discloses wherein the needle assembly (156 and 170) comprises a needle (156) extending from a proximal end of the needle to a distal end (at least fig. 9) of the needle and a hub (at least fig. 9 (170)) configured at the proximal end of the needle (156).

Regarding claims 3 and 12,
Ridley discloses the elements of claim 2 and 11 as previously stated. Ridley further discloses wherein the needle is centrally located within the transducer housing (at least fig. 1).

Regarding claims 4 and 13,


Regarding claim 8,
Ridley teaches the elements of claim 1 as previously stated. Ridley further teaches wherein the image comprises a two-dimensional (2D) image (at least fig. 9 (166)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ridley and Spigelmyer as applied to claim 1 above and further in view of Maguire et al. (US 20150065916 A1), hereinafter Maguire.  
Regarding claim 5,
Ridley, as modified, teaches the elements of claim 1 as previously stated. Ridley, as modified, fails to explicitly teach wherein the controller is configured to automatically control movement of the needle within the passageway. 
Maguire, in a similar field of endeavor involving imaging probes with integrated needles, teaches a controller which is configured to automatically control movement of the needle within the passageway ([0110] which discloses the computer 1 utilizes the software for guiding the robotically driven needle).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ridley to include automation of the needle insertion as taught by Maguire in order to increase patient comfort, practitioner safety, and efficiency for common procedures (Maguire [0043]). Such a modification appears to merely provide automatic or mechanical means to replace a manual activity which renders the claim obvious (MPEP 2144.04)

Claims 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley and Spigelmyer as applied to claims 1 and 10 above and further in view of Allmen et al. (US 20170188990 A1), hereinafter Allmen.
Regarding claims 7 and 16,
Ridley, as modified, teaches the elements of claim 1 and 10 as previously stated. Ridley further teaches further comprising manual control features ([0033] which discloses an operator controls the needle during the procedure. Examiner notes that manual control by an operator is interpreted to be a manual control feature).
Ridley, as modified, fails to explicitly teach wherein the manual control features comprise one or more control buttons configured on the transducer housing, the one or more control buttons communicatively coupled with a controller, wherein engagement of the one or more control buttons controls an insertion depth of the needle.
Allmen teaches an ultrasound system with an integrated needle advancer (at least fig. 3 (16)) comprising manual control features ([0059] which discloses the system 16 may be manually manipulated by the ultrasound).
Allmen further teaches wherein the manual control features comprise one or more control buttons (at least fig. 12 (162a and 162b)) configured on a transducer housing (at least fig. 3 (54)) the one or more control button (162a and 162b) communicatively coupled with a controller (at least fig. 1 (18)), wherein engagement of the one or more buttons controls an insertion depth of a needle ([0086] which discloses buttons 162a and 162b control the needle (at least fig. 3 (78)) in opposite directions along the z-axis (at least fig. 3) into and out of the target vein). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the ultrasound system of Ridley to include manual control features as taught by 

Regarding claim 9,
Ridley, as modified, teaches the elements of claim 1 as previously stated. Ridley further teaches further comprising a user interface (at least fig. 9 (164)) configured to display the image (at least fig. 9 (166)). 
It is unclear what the capabilities of the user interface are.
Allmen teaches an ultrasound system with an integrated needle advancer (at least fig. 3 (16)) comprising a user interface (at least fig. 25 (150) configured to display the image (at least fig. 25 (450)) produced from an ultrasound transducer (at least fig. 3 (26)).
Allmen further teaches wherein the user interface (150) is configured to allow a user to manipulate the image according to one or more user preferences (at least fig. 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the user interface of Ridley to include a configuration which allows a user to manipulate the image as taught by Allmen in order to  remove the background area, enhance the target region of interest, mark the needle trajectory, and update the status of the system (Allmen [0137]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley in view of Spigelmyer and Allmen.
Regarding claim 17,
Ridley teaches a method of generating an ultrasound image during a medical procedure ([0017] which discloses the device may be used in a variety of medical procedures such as central venous catheterization procedures), the method comprising: 

the ultrasound probe (at least fig. 1) having a transducer housing (at least fig. 1 (100)) comprising a passageway (at least fig. 1 (119)) extending from a proximal end of the transducer housing to a distal end of the transducer housing,
a seal base (at least fig. 3 (116)) arranged at the distal end of the transducer housing (at least fig. 3), 
and a transducer transmitter (at least figs. 1 and 3 (120)) within the distal end of the transducer housing (at least fig. 3); 
inserting a needle assembly (at least fig. 9 (156 and 170)) through the passageway of the transducer housing and into the patient towards the target site (at least fig. 9), 
the needle assembly (156 and 170) comprising a needle extending from a proximal end to a distal end;
emitting and receiving, via the transducer transmitter (120), ultrasound beams from the target site through the seal base (at least fig. 3 and [0052] which discloses the seal base has the same geometric shape as base 128 and [0057] which discloses a small amount of ultrasonic gel placed between the transducer base 128 and the seal base 116 to prevent air gaps between the two and promote transmission of the ultrasonic waves) while the needle assembly is inserted in the patient (at least fig. 9); 
and generating an image based on the ultrasound beams (at least fig. 9 (166)).

While Ridley discloses the seal base is separated from the transducer transmitter by a small amount of gel ([0057]) and is made of an ultrasonic transmissive material ([0052]), no disclosure nor 
Nonetheless, Spigelmyer in a similar field of endeavor involving ultrasonic probe assembly, teaches an ultrasound imaging system (at least fig. 5 (50)) comprising:
A lens (at least fig. 5 (51) and corresponding disclosure. Examiner notes that because the polymeric window has a same acoustic velocity of the acoustic lens velocities in table 1 ([0032]) and is used for focusing the ultrasound beams it has been interpreted as a lens);
And a transducer transmitter (at least fig. 5 (52) and corresponding disclosure) spaced apart from the lens (at least fig. 5. Examiner notes the transducer transmitter is spaced apart from the lens using a matching layer (53) and a filler (56));

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the seal base of Ridley to include a lens material as taught by Spigelmyer in order to provide elevation focusing of the ultrasound beam (Spigelmyer [0035]). Such a modification appears to be one known transmissive material for another. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ridley to include spacing the transducer transmitter apart from the base as taught by Spigelmyer in order to provide a matching layer and filler accordingly. Such a modification amounts to merely an obvious matter of design choice by rearrangement of parts (MPEP 2144.04).

While Ridley teaches the method during a medical procedure involving central venous catheterization, which examiner notes can be used for nerve block procedures, Ridley does not explicitly teach a method of generating an ultrasound image during a nerve block procedure.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Ridley to be performed during a nerve block procedure as taught by Allmen in order to assist in procedures which require anesthesia (e.g. spinal or epidural anesthesia procedures [0161] and [0162]).  

Regarding claim 18,
Ridley, as modified, teaches the elements of claim 17 as previously stated Ridley further teaches wherein inserting the needle assembly through the passageway of the transducer housing and into the patient towards the target site further comprises inserting the needle of the needle assembly through a central location of the transducer housing (Fig. 9 which illustrates the needle being inserted into the central location 126 (see fig. 1a).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ridley, Spigelmyer, and Allmen as applied to claim 17 above, and further in view of Maguire.
Ridley, as modified, teaches the elements of claim 17 as previously stated. Ridley, as modified, further comprising controlling movement of the needle within the passageway ([0033] which discloses an operator controlling the probe during the procedure. Examiner notes that movement of the needle would occur within the passageway as shown in at least fig. 9). Ridley, as modified, fails to explicitly teach further comprising automatically controlling, via the controller, movement of the needle within the passageway.

Maguire further teaches further comprising automatically controlling, via the controller, movement of the needle within the passageway ([0110] which discloses computer 1 utilizes the software for guiding the robotically driven needle).
It would have been obvious to a person having ordinary skill in the art to have modified the method of Ridley, as currently modified, to included automatically controlling movement of the needle as taught by Maguire in order to increase patient comfort and increase the overall efficiency for extremely common procedures (Maguire [0024]).

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. For example, applicant argues “ultrasound beams do not pass directly through any surface of seal base 116, which as shown in fig. 2 extends around the lower portion of 118 with a large opening therebetween” (See REMARKS pg. 8). Examiner respectfully disagrees in that no “large opening” is disclosed in Ridley, but rather lower portion 118 arises out of seal base 116 and the probe guide 119 extends completely through both the lower portion 118 and the seal base 116 in paragraph [0053]. Examiner notes that in order for portion 118 to arise out of seal base 116 in fig. 2, the seal base would not have a large opening but would need to be connected to the lower portion 118. Ridley further goes on to disclose the base 128 of the housing is seated firmly in the seal base and an ultrasonic gel is placed . 
Applicant’s arguments regarding the first and second planar surfaces with respect to claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

    PNG
    media_image2.png
    424
    604
    media_image2.png
    Greyscale

Annotated fig. 3(a)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                              


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793